Dismissed and Memorandum Opinion filed March 25, 2004








Dismissed and Memorandum Opinion filed March 25, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00011-CV
____________
 
IN THE INTEREST OF C.A., A CHILD
 
 

 
On Appeal from the
344th District Court
Chambers County,
Texas
Trial Court Cause
No.  20031
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from an order of termination signed October
10, 2003.  A motion for new trial and
request for findings of fact and conclusions of law were filed on October 24,
2003.  The notice of appeal was filed on
December 24, 2003. 
On January 26, 2004, the Texas Department of Protective and
Regulatory Services filed a motion to dismiss, claiming the notice of appeal
was not timely filed and that this court had no jurisdiction.  Appellant did not file a response to this
motion.




Under Tex. Fam. Code
Ann. ' 263.405(a)-(b) (Vernon 2002), an
appeal from an order of termination is an accelerated appeal and the notice of
appeal must be filed within 15 days of the date of the order.  A motion for new trial or request for findings
of fact and conclusions of law, which were filed in this case, do not extend
the deadline for filing the notice of appeal. 
Id. at '263.405(c).  A motion
for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by rule 26.1, but
within the fifteen-day grace period provided by Rule 26.3 for filing a motion
for extension of time.  See Verburgt
v. Dorner, 959 S.W.2d 615, 617-18 9 (1997) (construing the predecessor to
Rule 26).  However, the appellant must
offer a reasonable explanation for failing to file the notice of appeal in a
timely manner.  See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt,
959 S.W.2d at 617-18.  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3.
Because the notice of appeal was not timely filed, we grant
the motion to dismiss.  The appeal is
ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 25, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.